DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Drawings
The drawings filed 2/1/2021, 5/3/2021 and 5/21/2022 are objected to because they contain color drawings without a granted petition.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 1, 3-7, 17-18, and 20 are objected to because of the following informalities: 
Claims 1, 3-7, 17-18, and 20 are objected to because each claim must begin with a capital letter and end with a period. Each claim must consist of a single sentence. See MPEP 608.01(m). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-10, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outlet" in line 12. There is insufficient antecedent basis for this limitation in the claim, as no outlet for the chamber had been previously recited. Additionally, the meaning of the last clause of claim 1 is unclear. Clarity could be improved by replacing “Where in” with “thereby” in line 11.
Claims 8-10 recite a number of temperatures, pressures, and durations of time without using the alternative conjunction “or”, making the claims unclear. It would be remedial to replace the conjunction “and” with “or” in claim 8 and to insert “or” in front of the final value in claims 9 and 10.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 17-19 recite the limitation "the gas". There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite a generic gas.
Claim 20 recites the limitation "the method" in line 1. There is insufficient antecedent basis for this limitation in the claim. It would be remedial to replace the word “method” with “process”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 17-19 recite the use of argon, helium, or a mixture of nitrogen and argon as the gas used in the method of claim 1. However, the method of claim 1 requires the use of gaseous nitrogen, therefore, claims 17-19 do not properly further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi et al. (Algal Research, 2014) in view of Solyom et al. (WO 2020020929 A1).
Abbassi et al. teach the pretreatment of microalgae with liquid nitrogen prior to disruption by high pressure (10-100 bars (145-1450 psi)) means (See page 191, col. 2, ¶2) (which reads on “introducing or spraying liquid nitrogen on the cell wall or cell surface of cell factories”). The liquid nitrogen is absorbed by the cells (See page 191, col. 2, ¶2) (which reads on “Permitting the LN2 to be absorbed by the cell wall of cell factories as a pre-treatment step of cell disruption”). Any resulting gaseous nitrogen is allowed to evaporate over 3 min, and the treated cells are moved from a plastic container to a chamber for pressurization (which reads on “withdrawing the… pre-treated cell factories and resulting gaseous nitrogen… from pre-treatment step”) (See page 191, col. 1, ¶5 and col. 2, ¶2). Pressurization is effected by a hydraulic press (See page 191, col. 1, ¶5).  Samples (which read on “intracellular products and cell debris”) are collected from the chamber, which necessarily has an opening or outlet (See page 191, col. 1, ¶5).
However, Abbassi et al. fail to teach disruption of liquid nitrogen-treated by gas pressurization and subsequent depressurization.
Solyom et al. teach a method and device for treating cellular suspensions with high pressure gas (greater than 20 MPa (2900 psi)) and depressurization (See ¶0003-0009). The method and device can be used with microalgae, yeast, and bacteria to obtain intracellular carotenoids, lipids, and proteins (See ¶0011 and 0035). Solyom et al. also teach the use of gases such as nitrogen and argon for pressurization (See ¶0030).
Regarding claim 1: Because Abbassi et al. and Solyom et al. both pertain to the disruption of cells by pressure, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to have modified the methods of Abbassi et al. by substituting the high pressure treatment by hydraulic press with high pressure treatment by gas, such as is taught by Solyom et al. One skilled in the art would have recognized that a pressurized gas chamber could be readily substituted for a hydraulic press chamber in the methods of Abbassi et al. and that there would be a reasonable expectation of success because both approaches are routinely used to disrupt a wide range of cells for recovery of intracellular products. Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of the pressurization step of Solyom et al. for the pressurization step of Abbassi et al. for cell disruption would have been prima facie obvious to one having skill in the art, and the invention is therefore unpatentable over the prior art.
Regarding claims 3 and 5-6: Following the discussion of claim 1 above, Abbassi et al. and Solyom et al. render obvious the disruption of microalgae, yeast, and bacterial cells.
 Regarding claim 8: Following the discussion of claim 1 above, Abbassi et al. teach the liquid nitrogen pretreatment step at in an open container (which reads on “at atmospheric pressure”) but do not disclose execution at -40°C, -30°C, -20°C, -10°C, -4°C, 0°C, 5°C, or 10°C (See page 191, col. 2, ¶2). However, one having skill in the art would be able to determine an appropriate temperature for this step through routine optimization in order to minimize thawing of the frozen cells prior to pressurization.
Regarding claim 9: Following the discussion of claim 1 above, Abbassi et al. and Solyom et al. teach pressurization at 10-100 bars (145-1450 psi) and over 20 MPa (2900 psi), respectively, but fail to teach pressurization specifically at 100, 200, 300, 400, 100-500, 500, or 600-900 psi. However, modification of the methods of Abbassi et al. and Solyom et al. through routine optimization based on cell type and the degree of disruption desired would have led to the claimed invention.
Regarding claim 10: Following the discussion of claim 1 above, Solyom et al. teach depressurization for triggering cell bursting but fail to disclose the duration of this step. Arriving at the claimed depressurization durations, however, would have been a matter of routine optimization for one skilled in the art, who would recognize that non-rapid depressurization of cells might be less likely to result in damage to bioactive molecules such as enzymes.
Regarding claim 13: Following the discussion of claim 1 above, Abbassi et al. and Solyom et al. render obvious the disruption of cells to obtain lipids and biofuels.
Regarding claim 16: Following the discussion of claim 1 above, Abbassi et al. and Solyom et al. render obvious the disruption of cells to obtain carotenoids.
Regarding claim 17: Following the discussion of claim 1 above, Abbassi et al. and Solyom et al. render obvious the use of argon for pressurization and depressurization.

Claims 2-3, 5-7, 11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi et al. (Algal Research, 2014) in view of Solyom et al. (WO 2020020929 A1), further in view of D’hondt et al. (EP 2977439 A1).
The teachings of Abbassi et al. and Solyom et al. are set forth above.
Regarding claims 2-3, 5-7, 11, 13, and 15-16: Following the discussion of claim 1 above, Abbassi et al. and Solyom et al. teach the disruption of microalgae, yeast, and bacteria to obtain intracellular lipids, biofuels, and carotenoids. Abbassi et al. and Solyom et al. fail to teach disruption of plant, mammalian, or insect cells or biopharmaceuticals or industrial enzymes as the intracellular products.
D’hondt et al. teach the disruption of biomass by high pressure gas and depressurization. The biomass can consist of plant, microalgae, yeast, bacterial, or insect cells (See ¶0155). The intracellular products can be fats, oils, lipids (which reads on “lipids and biofuels”), carotenoids, or pharmaceutical substances such as enzymes (which reads on “industrial enzymes”) and antibiotics (which reads on “biopharmaceuticals”) (See ¶0198 and 0201-0202).
It would have been obvious to one having skill in the art prior to the filing date of the claimed invention to have modified the methods of Abbassi et al. and Solyom et al. by substituting the cells taught by D’hondt et al. in order to obtain the intracellular products also taught by D’hondt et al. because D’hondt et al. teach that those cells can be treated with high pressure gas and depressurized to release such products. Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of plant and insect cells, as taught by D’hondt et al., for other cells in the methods of Abbassi et al. and Solyom et al. to obtain products including lipids, carotenoids, and pharmaceutical substances would have been prima facie obvious to one having skill in the art, therefore, the invention is unpatentable over the prior art.

Claims 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi et al. (Algal Research, 2014) in view of Solyom et al. (WO 2020020929 A1), further in view of Broekman et al. (Journal of Cell Biology, 1974).
The teachings of Abbassi et al. and Solyom et al. are set forth above.
Regarding claims 4, 12, and 14: Following the discussion of claim 1 above, Abbassi et al. and Solyom et al. teach the disruption of multiple cell types for the isolation of intracellular products but fail to teach the use of mammalian cells or insulin or organelles as the intracellular product.
Broekman et al. teach the use of nitrogen depressurization for the isolation of insulin granules (which reads on “insulin”) and mitochondria (which reads on “cellular organelles”) from human platelets (which reads on “mammalian cells”) (See page 507, col. 2, ¶2 and page 508, col. 1, ¶1; fig. 3 and 5).
It would have been obvious to one having skill in the art prior to the filing date of the claimed invention that the methods of Abbassi et al. and Solyom et al. could be modified by the substitution of the platelets for obtaining insulin granules and mitochondria, such as is taught by Broekman et al. There would have been a reasonable expectation of success in doing so because platelets could be readily substituted for other cells in in the methods of Abbassi et al. and Solyom et al., and Broekman et al. demonstrated that insulin granules and mitochondria could be recovered following nitrogen depressurization. Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of human platelets, as taught by Broekman et al., for other cell types in the methods of Abbassi et al. and Solyom et al. for the isolation of insulin granules and mitochondria would have been prima facie obvious to one having skill in the art, and therefore, the invention is unpatentable over the prior art.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi et al. (Algal Research, 2014) in view of Solyom et al. (WO 2020020929 A1), further in view of Hong (WO 2011119753 A2).
The teachings of Abbassi et al. and Solyom et al. are set forth above.
Regarding claim 18: Following the discussion of claim 1 above, Abbassi et al. and Solyom et al. teach the use of nitrogen and argon for pressurization but fail to teach the use of helium.
Hong teaches the use of high pressure gas for disruption of cellular membranes. The gas can be nitrogen, argon, helium, or mixtures thereof (See page 9, line 35 and page 10, lines 1-3).
It would have been obvious to one having skill in the art prior to the filing date of the claimed invention to have substituted helium, such as is taught by Hong, for another gas in the methods of Abbassi et al. and Solyom et al. for cellular disruption. There would have been a reasonable expectation of success in doing so because the gases can be used in the same manner with pressurized chambers and because Hong teaches that helium can be used  interchangeably with gases like nitrogen and argon as a cell-rupturing gas (See page 9, line 35 and page 10, lines 1-3). Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of helium, as taught by Broekman et al., for other types of gas in the methods of Abbassi et al. and Solyom et al. for cell disruption would have been prima facie obvious to one having skill in the art, and therefore, the invention is unpatentable over the prior art.
Regarding claim 19: Following the discussion of claims 1 and 18 above, the combination of Abbassi et al., Solyom et al., and Hong teach a mixture of nitrogen and argon for pressurization and depressurization but do not disclose proportions of 10%:90%, 90%:10%, or any in between. However, given the wide range of possible combinations of nitrogen and argon in the claimed invention, one skilled in the art would have arrived at a claimed gas proportion through routine optimization of experimental parameters.  
Regarding claim 20: Following the discussion of claim 1 above, Abbassi et al. and Solyom et al. fail to teach the execution of their methods in a continuous operational mode.
Hong teaches that several pressure chambers can be set up in parallel for continuous biomass processing in Example 2 (See page 13, ¶1). One skilled in the art would have recognized that multiples of the pressurization chamber used in the methods of Abbassi et al. and Solyom et al. could be readily set up in a similar manner with the reasonable expectation that the process could be carried out continuously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is 571-272-8590. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached at 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.S./               Examiner, Art Unit 1633                                                                                                                                                                                         
/ALLISON M FOX/               Primary Examiner, Art Unit 1633